455 F.2d 1381
Teddy Joe WISE et al., Plaintiffs-Appellants,v.SHERIFF, WICHITA COUNTY, TEXAS, District Attorney, WichitaCounty, Texas, Defendants-Appellees.
No. 71-3231 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 29, 1972.

Appeal from the United States District Court for the Northern District of Texas.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1,2


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966


2
 Appellants are inmates at the Wichita County jail and instituted this action seeking "federal intervention" in the operation of the Sheriff's Department and the District Attorney's office in Wichita County concerning conditions at the jail.  They appeal from the district court's denial of injunctive relief